DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3 and 4:

[Claim 3] A User Equipment (UE) comprising: a controller, wherein a first timer is running for Data Network Name (DNN) based congestion control on a per DNN basis, Page 2 of 5Appl. No.: 16/765,413 Attorney Docket No.: US81418 a second timer is running for Single Network Slice Selection Assistance information (S-NSSAI) based congestion control on a per S-NSSAI and DNN basis, the first timer and the second timer are associated with the same DNN as a DNN provided by the UE, and the controller is capable of: starting of running of the second timer while the first timer is running, or starting of running of the first timer while the second timer is running.  

[Claim 4] A communication control method performed by a User Equipment (UE), the communication control method comprising: running a first timer for Data Network Name (DNN) based congestion control on a per DNN basis, running a second timer for Single Network Slice Selection Assistance information (S-NSSAI) based congestion control on a per S-NSSAI and DNN basis, wherein the first timer and the second timer are associated with the same DNN as a DNN provided by the UE, and the UE is capable of: starting of running of the second timer while the first timer is running, or starting of running of the first timer while the second timer is running.

Looking to Claims 3 and 4, there claim is indefinite as there are limitations after the phrase “capable of.” The phrase “capable of” raises concern about whether the limitations after the phrase are actually being performed, and are therefore actually limiting on the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (C1-175379) in view of Wafta (US 2019/0223093).
Examiner notes that 3GPP C1-175379 was published on November 27, 2017, which is after the filing of the Foreign Priority of JP-2017-227794 on November 20, 2017. Although Applicant has filed the  certified copy of the foreign priority application it does not overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claims 1 and 2, 3GPP teaches a User Equipment (UE) (Page 1, question 2, see specifically UE)
wherein a first timer is running for Data Network Name (DNN) based congestion control on a per DNN basis (page 1, question 2, see bullet points 4 and 5, specifically DNN based congestion control and backoff timer) 

the first timer and the second timer are associated with the same DNN as a DNN provided by the UE (page 1, question 2, see bullet points 1-5, specifically DNN#1)
  3GPP contains the following statement “In the above scenario, is the UE also expected to run two timers Tl and T2 at the same time?”
However, 3GPP fails to explicitly teach the controller runs the first timer and the second timer simultaneously.  
Examiner submits that there are only two possible answers (yes or no) to the question of 3GPP.  
Examiner submits that either of these answers would have been an obvious answer to the question posed to a person of ordinary skill. Yes would allow additional flexability as the network slice (NSSAI) backoff timer could be shorter than the overall network (DNN) backoff timer and allow the device to try another slice prior to the NSSAI timer expiring. No would allow the device to have reduced complexity as there is no need to track multiple timers and to just take the longest timer. 
3GPP fails to explicitly teach that the UE contains a controller. 
Wafta from the same or similar field of endeavor teaches the UE contains a controller (figure 1b, processor)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a processor in a UE as taught by Wafta in the system of 3GPP.
The motivation is that most user equipment are hardware components containing processors and it would be obvious to use typical user equipment in the system of 3GPP.

Regarding Claims 3 and 4, 3GPP teaches a User Equipment (UE) (Page 1, question 2, see specifically UE) comprising: 
wherein a first timer is running for Data Network Name (DNN) based congestion control on a per DNN basis (page 1, question 2, see bullet points 4 and 5, specifically DNN based congestion control and backoff timer)    
a second timer is running for Single Network Slice Selection Assistance information (S-NSSAI) based congestion control on a per S-NSSAI and DNN basis (page 1, question 2, see bullet points 1 and 2, specifically NSSAI based congestion control and backoff timer)
the first timer and the second timer are associated with the same DNN as a DNN provided by the UE (page 1, question 2, see bullet points 1-5, specifically DNN#1), 
  3GPP contains the following statement “In the above scenario, is the UE also expected to run two timers Tl and T2 at the same time?”
However, 3GPP fails to explicitly teach the controller is capable of: starting of running of the second timer while the first timer is running, or starting of running of the first timer while the second timer is running.  
Examiner submits that there are only two possible answers (yes or no) to the question of 3GPP.  
Examiner submits that either of these answers would have been an obvious answer to the question posed to a person of ordinary skill. Yes would allow additional flexability as the network slice (NSSAI) backoff timer could be shorter than the overall network (DNN) backoff timer and allow the device to try another slice prior to the NSSAI timer expiring. No would allow the device to have reduced complexity as there is no need to track multiple timers and to just take the longest timer. 
3GPP fails to explicitly teach that the UE contains a controller. 
Wafta from the same or similar field of endeavor teaches the UE contains a controller (figure 1b, processor)

The motivation is that most user equipment are hardware components containing processors and it would be obvious to use typical user equipment in the system of 3GPP.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (US 2020/0367149), Wang (US 2019/0246334), Lou (US 2019/0230584) are considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/               Primary Examiner, Art Unit 2419